Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21443 Name of Fund: BlackRock Dividend AchieversTM Trust (BDV) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Dividend AchieversTM Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2009 Date of reporting period: 11/01/2008  01/31/2009 Item 1  Schedule of Investments Schedule of Investments January 31, 2009 (Unaudited) BlackRock Dividend Achievers Trust (BDV) (Percentages shown are based on Net Assets) Shares Common Stocks Value Aerospace & Defense0.6% General Dynamics Corp. $ United Technologies Corp. Basic Materials1.2% PPG Industries, Inc. RPM International, Inc. Building & Development0.2% Masco Corp. Consumer Products25.9% Altria Group, Inc. Clorox Co. Coca-Cola Co. (The) Colgate-Palmolive Co. Harley-Davidson, Inc. Home Depot, Inc. Kimberly-Clark Corp. McDonalds Corp. PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. Stanley Works (The) Universal Corp. Wal-Mart Stores, Inc. Energy15.3% Atmos Energy Corp. Chevron Corp. Consolidated Edison, Inc. ExxonMobil Corp. FPL Group, Inc. Integrys Energy Group, Inc. Progress Energy, Inc. Vectren Corp. Financial Institutions16.2% Associated Banc-Corp Bank of America Corp. BB&T Corp. Citigroup, Inc. Comerica, Inc. FirstMerit Corp. FNB Corp. Fulton Financial Corp. Marshall & Ilsley Corp. Mercury General Corp. Northern Trust Corp. Pinnacle West Capital Corp. State Street Corp. SunTrust Banks, Inc. Synovus Financial Corp. T. Rowe Price Group, Inc. U.S. Bancorp Valley National Bancorp Wells Fargo & Co. Health Care18.1% Abbott Laboratories Eli Lilly & Co. Hill-Rom Holdings, Inc. Johnson & Johnson Medtronic, Inc. Pfizer, Inc. Industrials7.7% 3M Co. Caterpillar, Inc. Emerson Electric Co. Shares Common Stocks Value Industrials (contd) General Electric Co. $ Leggett & Platt, Inc. Media0.1% New York Times Co. (The), Class A Real Estate Investment Trust1.9% Duke Realty Corp. HCP, Inc. Kimco Realty Corp. Lexington Realty Trust Liberty Property Trust Realty Income Corp. Vornado Realty Trust Technology3.3% Automatic Data Processing, Inc. International Business Machines Corp. Linear Technology Corp. Pitney Bowes, Inc. Telecommunications7.0% AT&T Inc. CenturyTel, Inc. Total Long-Term Investments (Cost$631,296,870)97.5% Short-Term Securities Money Market Fund3.0% BlackRock Liquidity Funds, TempFund, 1.25%(a)(b) (Cost$13,714,164) Total Investments Before Outstanding Options Written (Cost$645,011,034*)100.5% Contracts Options Written Exchange-Traded Call Options Written(0.6)% ) 3M Co., strike price $60, expires 03/23/09 ) ) Abbott Laboratories, strike price $55, expires 03/23/09 ) ) Altria Group, Inc., strike price $18, expires 03/23/09 ) ) AT&T Inc., strike price $28, expires 03/23/09 ) ) Atmos Energy Corp., strike price $25, expires 03/23/09 ) ) Automatic Data Processing, Inc., strike price $42.50, expires 03/23/09 ) ) Bank of America Corp., strike price $8, expires 03/23/09 ) ) BB&T Corp., strike price $22.50, expires 03/23/09 ) ) Caterpillar, Inc., strike price $43, expires 03/23/09 ) ) CenturyTel, Inc., strike price $30, expires 03/23/09 ) ) Chevron Corp., strike price $75, expires 03/23/09 ) ) Citigroup, Inc., strike price $4, expires 03/23/09 ) ) Clorox Co., strike price $55, expires 03/23/09 ) ) Coca-Cola Co. (The), strike price $47.50, expires 03/23/09 ) ) Colgate-Palmolive Co., strike price $70, expires 03/23/09 ) 1 JANUARY 31, 2009 Schedule of Investments (continued) BlackRock Dividend Achievers Trust (BDV) (Percentages shown are based on Net Assets) Contracts Options Written Value Exchange-Traded Call Options Written (contd) ) Comerica, Inc., strike price $15, expires 03/23/09 $ ) ) Eli Lilly & Co., strike price $40, expires 03/23/09 ) ) ExxonMobil Corp., strike price $85, expires 03/23/09 ) ) FirstMerit Corp., strike price $17.50, expires 03/23/09 ) ) FPL Group, Inc., strike price $55, expires 03/23/09 ) ) General Dynamics Corp., strike price $60, expires 03/23/09 ) ) Harley-Davidson, Inc., strike price $15, expires 03/23/09 ) ) HCP, Inc., strike price $25, expires 03/23/09 ) ) Home Depot, Inc., strike price $25, expires 03/23/09 ) ) International Business Machines Corp., strike price $95, expires 03/23/09 ) ) Johnson & Johnson, strike price $60, expires 03/23/09 ) ) Kimberly-Clark Corp., strike price $55, expires 03/23/09 ) ) Kimco Realty Corp., strike price $17.50, expires 03/23/09 ) ) Liberty Property Trust, strike price $20, expires 03/23/09 ) ) Liberty Property Trust, strike price $22.50, expires 03/23/09 ) ) Linear Technology Corp., strike price $25, expires 03/23/09 ) ) Masco Corp., strike price $10, expires 03/23/09 ) ) McDonalds Corp., strike price $65, expires 03/23/09 ) ) Medtronic, Inc., strike price $35, expires 03/23/09 ) ) Northern Trust Corp., strike price $60, expires 03/23/09 ) ) PepsiCo, Inc., strike price $55, expires 03/23/09 ) ) Pfizer, Inc., strike price $19, expires 03/23/09 ) ) Pinnacle West Capital Corp., strike price $35, expires 03/23/09 ) ) Pitney Bowes, Inc., strike price $25, expires 03/23/09 ) ) PPG Industries, Inc., strike price $45, expires 03/23/09 ) ) Procter & Gamble Co., strike price $62.50, expires 03/23/09 ) ) Progress Energy, Inc., strike price $40, expires 03/23/09 ) ) Realty Income Corp., strike price $22.50, expires 03/23/09 ) ) Stanley Works (The), strike price $35, expires 03/23/09 ) ) State Street Corp., strike price $25, expires 03/23/09 ) ) SunTrust Banks, Inc., strike price $17.50, expires 03/23/09 ) ) T. Rowe Price Group, Inc., strike price $35, expires 03/23/09 ) ) U.S. Bancorp, strike price $15, expires 03/23/09 ) ) United Technologies Corp., strike price $50, expires 03/23/09 ) ) Universal Corp., strike price $35, expires 03/23/09 ) Contracts Options Written Value Exchange-Traded Call Options Written (contd) ) Vornado Realty Trust, strike price $55, expires 03/23/09 $ ) ) Wal-Mart Stores, Inc., strike price $52.50, expires 03/23/09 ) ) Wells Fargo & Co., strike price $18, expires 03/23/09 ) Total Exchange-Traded Call Options Written ) Over-the-Counter Call Options Written(0.1)% ) Associated Banc-Corp, strike price $16.58, expires 03/25/09, broker Goldman Sachs & Co. ) ) Consolidated Edison, Inc., strike price $41, expires 03/25/09, broker Goldman Sachs & Co. ) ) Duke Realty Corp., strike price $11, expires 03/25/09, broker Goldman Sachs & Co. ) ) Emerson Electric Co., strike price $37, expires 03/25/09, broker UBS Securities LLC ) ) FNB Corp., strike price $8.35, expires 03/25/09, broker Goldman Sachs & Co. ) ) Fulton Financial Corp., strike price $8.05, expires 03/25/09, broker Citigroup Global Markets ) ) General Electric Co., strike price $15, expires 03/27/09, broker Jefferies & Co., Inc. ) ) Hill-Rom Holdings, Inc., strike price $16.25, expires 03/25/09, broker UBS Securities LLC ) ) Integrys Energy Group, Inc., strike price $47, expires 03/25/09, broker UBS Securities LLC ) ) Leggett & Platt, Inc., strike price $14.56, expires 03/25/09, broker Deutsche Bank Securities ) ) Lexington Realty Trust, strike price $5.20, expires 03/25/09, broker Goldman Sachs & Co. ) ) Marshall & Ilsley Corp., strike price $6.47, expires 03/25/09, broker Goldman Sachs & Co. ) ) Mercury General Corp., strike price $43.87, expires 03/25/09, broker Goldman Sachs & Co. ) ) New York Times Co. (The), Class A, strike price $6.27, expires 03/25/09, broker Citigroup Global Markets ) ) Philip Morris International, Inc., strike price $46.75, expires 03/25/09, broker Barclays Capital, Inc. ) ) RPM International, Inc., strike price $13.50, expires 03/25/09, broker Barclays Capital, Inc. ) ) Synovus Financial Corp., strike price $5.41, expires 03/27/09, broker Citigroup Global Markets ) ) Valley National Bancorp, strike price $14.44, expires 03/25/09, broker Goldman Sachs & Co. ) ) Vectren Corp., strike price $27.75, expires 03/25/09, broker UBS Securities LLC ) Total Over-the-Counter Call Options Written ) Total Options Written (Premiums Received $3,477,960)(0.7)% ) Total Investments Net of Outstanding Options Written99.8% Other Assets in Excess of Liabilities0.2% Net Assets100.0% $ JANUARY 31, 2009 2 Schedule of Investments (continued) BlackRock Dividend Achievers Trust (BDV) (Percentages shown are based on Net Assets) * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2009, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Represents current yield as of report date. (b) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940 were as follows: Affiliate Net Activity Income BlackRock Liquidity Funds, TempFund  For Trust compliance purposes, the Trusts sector classifications refer to any one or more of the sector sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or as defined by Portfolio management. This definition may not apply for purposes of this report, which may combine sector sub-classifications for reporting ease.  Effective November 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trusts own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trusts policy regarding valuation of investments and other significant accounting policies, please refer to the Trusts most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of January 31, 2009 in determining the fair valuation of the Trusts investments: Valuation Inputs Investments in Securities Other Financial
